Citation Nr: 0800691	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 2002 to July 
2004, with 3 months prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDING OF FACT

Hepatitis C was incurred during service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been 
met.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
hepatitis C, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to 
notify and assist is required.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.  A February 2003 
service examination record (for commission purposes) 
indicates that the veteran had 2 tattoos, one on each arm.  
The veteran contends that his only risk factors are the 
tattoos, one of which he states he received during active 
service.  See, e.g., August 2004 VA treatment records.  

Service medical records do not report any treatment or 
findings of hepatitis C or the existence of risk factors 
other than tattoos.  A July 21, 2004 VA treatment record 
reports that the veteran had elevated liver function tests.  
The veteran was diagnosed with hepatitis C in August 2004.  
See August 2004 VA treatment records.  An August 2004 VA 
examiner subsequently opined that although "it is unknown 
exactly when [the hepatitis C was incurred,] it was noted on 
[the veteran's] first examination after leaving military 
service, and thus was likely acquired while in the 
military."  

The Board finds that service connection is warranted.  The 
evidence of record indicates that the veteran had elevated 
liver function test results while he was still on active 
duty, and a diagnosis of hepatitis C within a month of 
separation.  See DD-214 (separation date was July 28, 2004).  
The veteran is competent to report that he received 1 tattoo 
during service, and the evidence does not indicate that the 
veteran has any risk factors other than the tattoos.  Based 
on the lack of evidence of hepatitis C prior to this period 
of active service and the VA examiner's opinion, the Board 
finds that service connection is warranted.  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


